Citation Nr: 0809377	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-10 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for congestive heart 
failure, claimed as secondary to medication for a service-
connected left knee disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1979 
and from January 1984 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In that decision, the RO, among 
other things, denied service connection for congestive heart 
failure.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.
 
2.  The competent evidence of record reflects that the 
veteran has not had congestive heart failure or other heart 
disability at any time.

3.  Even if the minor abnormal heart test findings 
constituted a heart disability, there is no competent 
evidence that such disability was related to the veteran's 
service-connected left knee disability, the medication he 
took for it, or service.


CONCLUSION OF LAW

The criteria for service connection for congestive heart 
failure, claimed as secondary for medication for a service-
connected left knee disability, are not met.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

In this appeal, in a June 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate claim for service connection on a 
direct basis, including for congestive heart disease, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
As to the second and third elements, the RO explained, in an 
attachment entitled "What is the Status of Your Claim and 
How You Can Help," that VA was responsible for obtaining 
relevant records held by a federal agency, and that VA would 
make reasonable efforts to obtain relevant records not held 
by any federal agency.  As to the fourth element, the RO 
wrote, on page 1, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
November 2004 RO rating decision reflects the initial 
adjudication of the claim after issuance of that letter.  
Hence, the June 2004 letter met all four of Pelegrini's 
content of notice requirements as well as the VCAA's timing 
of notice requirement.

The Board notes that, after the RO's June 2004 letter, the 
veteran clarified in a June 2004 statement in support of 
claim (VA Form 21-4138) that the basis of his service 
connection claim was that the medication prescribed for his 
service-connected left knee disability caused him to have 
congestive heart failure.  The RO's June 2004 letter did not 
explain how to establish entitlement to service connection on 
a secondary basis, and the RO did not send a letter 
containing this information in response to the veteran's 
letter.  However, the veteran's June 2004 statement, in which 
he argued that he was entitled to service connection for 
congestive heart failure because it was caused by medication 
taken for his service-connected left knee disability, 
reflects that he understood that he had to show a nexus 
between his service-connected left knee disability and his 
claimed congestive heart failure in order to establish 
service connection on a secondary basis.  Consequently, any 
error in this regard was "cured by actual knowledge on the 
part of the claimant."  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir 2007).  Moreover, the RO included the 
regulation applicable to secondary service connection, 
38 C.F.R. § 3.310, in its March 2006 statement of the case 
(SOC).

Regarding the Dingess/Hartman notice requirements, the RO 
provided the veteran information as to the assignment of 
disability ratings and effective dates in a March 2006 letter 
sent shortly after the SOC, but did not subsequently 
readjudicate the claim.  However, as the decision herein 
denies the claim for service connection for congestive heart 
failure, no disability rating or effective date is being, or 
is to be, assigned; thus, there is no possibility of 
prejudice to the veteran under the requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim for service connection for congestive 
hart failure.  Pertinent evidence associated with the claims 
file includes the veteran's service medical records, post-
service private medical records, and VA outpatient treatment 
(VAOPT) records.  Also of record and considered in connection 
with the appeal are written statements submitted by the 
veteran and by his representative, on his behalf.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim for service connection for 
congestive heart failure.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  In addition, service connection may 
be granted for disability that is proximately due to, the 
result of, or aggravated by, a service-connected disease or 
injury.  38 C.F.R. § 3.310(a),(b) (2007); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  In either case, evidence of 
current disability is a fundamental requirement for a grant 
of service connection.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 
(F.3d 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997)).

In McClain, the Court held that the requirement of the 
existence of a current disability is satisfied when a veteran 
has a disability at the time he files his claim for service 
connection or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim.  Id. 
at 321.  The claim in this case must be denied because the 
evidence reflects that the veteran has not been diagnosed 
with congestive heart failure or other heart disability at 
any time.

The veteran filed his claim in April 2004 and explained in a 
June 2004 statement in support of claim that "it has been 
decided that" a side effect of the medication he was taking 
for his service-connected left knee disability was congestive 
heart failure, with continuing symptoms of swelling and 
shortness of breath.  The veteran similarly indicated during 
a July 2002 VA orthopedic examination and during an October 
2004 VA bones examination that the Piroxicam he took in June 
2002 for left knee pain and other symptoms caused an adverse 
drug reaction resulting in congestive heart failure with 
symptoms of swelling and shortness of breath.  Although the 
veteran is competent to testify to symptoms he has 
experienced, see Falzone v. Brown, 8 Vet. App. 398, 403 
(1995), he is not competent to testify as to whether such 
symptoms warrant a diagnosis of any heart disability, 
including congestive heart failure, or as to the etiology of 
any such disability.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  Significantly, the evidence reflects that neither 
the physicians who conducted the July 2002 and October 2004 
VA examination nor any other competent medical professional 
has diagnosed the veteran with congestive heart failure or 
any other heart disability, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such evidence.

Rather, the medical evidence relating to the veteran's heart 
reflects that he has not had congestive heart failure or 
other heart disability at any time since he filed his claim.  
Specifically, the September 2005 report of an August 2005 ECG 
indicated that the veteran had a normal sinus rhythm and 
regular sinus rhythm, possible right ventricle conduction 
delay, and left axis deviation.  These results were 
characterized as "Borderline ECG."  A December 2005 
comprehensive adult transthoracic echocardiogram report 
contained mostly normal findings and the interpretive summary 
indicated normal biventricular size and systolic function, no 
wall motion abnormalities, mild concentric left ventricular 
hypertrophy, and no significant valvular abnormalities.  
While there were minor heart abnormalities, these findings, 
like the veteran's symptoms of chest pain, shortness of 
breath, and swelling, do not indicate congestive heart 
failure or any other underlying heart disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
dismissed in part vacated in part on other grounds sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 
2001) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (based 
on the definition found in 38 C.F.R. § 4.1, the term 
disability "should be construed to refer to impairment of 
earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself").  Thus, the 
medical evidence, including that prepared by physicians and 
other competent medical professionals, reflects that the 
veteran has not had congestive heart failure or other heart 
disability at any time since he filed his claim.

The Board also notes that the medical evidence reflects that 
the veteran did not have congestive heart failure or other 
heart disability prior to the April 2004 claim.  For example, 
a November 2002 VAOPT record noted regular sinus rhythm of 
the heart, and a December 2003 medical examination report for 
commercial driver fitness determination indicated there was 
no heart disease, heart attack, or other cardiovascular 
condition.

Moreover, even assuming that the minor abnormal heart test 
findings constituted a disability, there is no competent 
evidence indicating that such disability is related to the 
veteran's service-connected left knee disability or the 
medication he took for it.  As noted, the veteran's testimony 
as to such a relationship is not competent due to his lack of 
requisite expertise, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any evidence of such a relationship.  
Further, although a heart murmur was noted in service, there 
were no complaints, treatment, or diagnosis of a heart 
disability, the July 1979 and March 1989 separation 
examinations indicated that the heart was normal, and there 
is no evidence that the abnormal heart test findings many 
years after service were related to service.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (service connection generally 
requires a finding of current disability that is related to 
an injury or disease in service). 

In sum, the competent evidence of record reflects that the 
veteran has not had congestive heart failure or other heart 
disability at any time.  In the absence of such evidence, the 
claim for service connection for congestive heart failure, 
claimed as secondary to a service-connected left knee 
disability, must be denied.  McClain v. Nicholson, 21 Vet. 
App. at 321.  Moreover, even assuming the existence of a 
current heart disability, there is no competent evidence that 
such disability is related to the veteran's service-connected 
left knee disability, the medication he took for it, or 
service.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is not for 
application, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).






ORDER

Service connection for congestive heart failure, claimed as 
secondary to medication for a service-connected left knee 
disability, is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


